In my judgment B.F. Pennington owns the life estate and his children were remaindermen; both held legal estates; B.F. was not trustee for children. I think, therefore, the third postulate of the opinion is not relevant.
The occupancy of B.F. was not notice to McWhirter that the children had a right, and, therefore, the first postulate is not relevant. I agree, though, that B.F. had actual notice of the children's right, and that Pitchford had notice of circumstances which, had he followed up, would have led him to know the interest of the children.
I, therefore, agree to postulates 4 and 5, and vote for reversal.